PER CURIAM.
The former wife, Jennifer Burno, appeals from the partial final judgment granting her former husband, Donald Bur-no’s second amended supplemental petition for modification of child custody. Finding the trial court applied the proper legal standard and did not abuse its discretion, we affirm.
We note that the judgment does not include significant oral findings made at the conclusion of the trial.1 We remand for entry of a corrected judgment that includes those findings of fact.
AFFIRMED; REMANDED for entry of corrected judgment.
COHEN and WALLIS, JJ., and RODRIGUEZ, HEATHER PINDER, Associate Judge, concur.

. For instance, the written judgment did not reflect the trial court's findings that the former wife had violated the visitation schedule and regularly made unilateral decisions regarding the children’s upbringing. Those findings supported the trial court’s conclusion that there had been a substantial, material, and unanticipated change in circumstances since entry of the initial judgment.